Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 7/28/2022.
Claims 1-5 and 7-20 are pending for this examination.
Claims 1, 4-5, 7-9, and 17-18 were amended.
Claims 6 and 21-29 were cancelled.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods utilizing a doorbell register for storage / buffers / queues, however, the prior art does not fairly teach or suggest, individually or in combination, a host controller interface system and method interfacing a host with a storage device that includes a doorbell register that stores a head pointer and tail pointer for one or more queues, an entry buffer to store commands from the queues into the entry buffer, and a bitmap doorbell register that indicates using a bitmap the idle spaces and occupied spaces of the entry buffer, where the order of commands in the queues are determined that commands are routed to be stored in the entry buffer according to the determine order with response stored in one or more second queues as claimed.  Examiner finds the aspect of the doorbell register configured to hold both a head pointer AND a tail pointer for the at least one queue to be different from other prior arts which use doorbell registers or a doorbell signals to indicate an incoming / awaiting instruction or packet, and further, Examiner finds that the usage of a bitmap doorbell register that indicates idle spaces and occupied spaces of the entry buffer using a bitmap to be unique compared to other prior arts in the same field.  Applicant argues these limitations on Pages 9-11 of Applicant’s Remarks filed 7/28/2022.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 10,664,420) teaches system for implementing port-to-port communication using DMA, wherein a doorbell signal is used to indicate when commands / data is ready to be transmitted between the devices, with queues and buffers to store / stage data to be sent between a host and adaptor device, the queue including a work queue and receive queue.
Benisty (US 2020/0333975) teaches a system for communicating between a host device and host memory, where the host includes a submission queue and completion queue and the memory includes a controller with a processing unit, queue manager, and storage, where data and commands are routed between the host and memory, and completions / results are sent back in response.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183